DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 has been entered.

Response to Arguments
                                      Response: Non-Statutory Double Patenting Rejection
1.    Examiner Response:
Applicant’s arguments, see page 15, filed 7/15/21, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1 and 2 has been withdrawn. 

                                              Response: 35 U.S.C.  § 103
2.    Applicants argue:
“Notwithstanding the Examiner's assertions, Applicant respectfully submits that
Rasmussenl, Ramussen2, Gao, Morgan, Chardon, and Beitelmal, either alone or in combination, fails to disclose or suggest the above recited features of claim 1, as discussed and agreed to in the telephone interview conducted on June 22, 2021.
Paragraph [0054] of Rasmussen1 discloses that a room model is essentially a data center
100 and additional data related to the power and cooling consumption and capacity of each rack
may be included in an informational block. Paragraph [0064] of Rasmussen! discloses that a

equipment. Paragraph [0070] of Rasmussen] discloses that an analysis is conducted to determine
if there is adequate cooling at each rack in the facility and/or at individual pieces of the
equipment. However, Rasmussen! does not disclose the above added features of claim 1, as
discussed and agreed to in the telephone interview conducted on June 22, 2021.
	Paragraph [0071] of Rasmussen2 discloses that if results of a cooling analysis indicates that one or more devices and/or racks are not receiving adequate cool air then the procedure may return to stage 306 to change the layout of the equipment based on feedback provided from an analysis. Paragraphs [0153]-[0154] of Rasmussen? disclose that relevant horizontal airflow components can be added to obtain a solution, which approximates an airflow pattern resulting from racks both on simultaneously. However, Rasmussen2 does not disclose the above added features of claim 1, as discussed and agreed to in the telephone interview conducted on June 22, 2021.
Paragraph [0022] of Gao discloses that data center physical resources are large and costly to obtain full access and the resources are modeled in the data center logical model. Further, paragraph [0022] of Gao discloses that the model may use theoretical formulas or statistical collections of inputs and outputs of components of the data center physical resources in order to arrive at estimates of and storage access frequency and volume. However, Gao does not disclose the above added features of claim 1, as discussed and agreed to in the telephone interview conducted on June 22, 2021.
Paragraph [0045] of Morgan discloses indicating a first group of data describing models of data center equipment, and the first group identifying standard models of data describing models of data center equipment. Paragraphs [0119]-[0120] of Morgan disclose that inclusion of 
Paragraph [0017] of Chardon discloses 3-D images reflecting real-time values that are continuously collected from sensors placed throughout the datacenter and processed by a computing system to update the 3-D image displayed. Paragraph [0030] of Chardon discloses a safe operating range may be defined and only variations above or below the range are shown as color gradations. However, Chardon does not disclose the above added features of claim 1, as discussed and agreed to in the telephone interview conducted on June 22, 2021.
Paragraph [0015] of Beitelmal discloses modifying the volume flow rate of cooling fluid from a plenum of the cooling system. Paragraph [0018] of Beitelmal discloses a pressurized enclosure 18 being subdivided into a plurality of zones 20a-20b by a plurality of partitions 22a-22j. However, Beitelmal does not disclose the above added features of claim 1, as discussed and agreed to in the telephone interview conducted on June 22, 2021.
Accordingly, Applicant respectfully requests withdrawal of the §103 rejection of claim 1.” (Remarks: pages 17-19)

3.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the Morgan et al. reference teaches “accessing a job schedule in a database for the computing resources in the data center region, generating multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to the builder module includes routines for designing optimal layout of equipment in a facility, determining data center resource requirements, such as power requirements and cooling requirements, for electronic enclosures and/or equipment racks, ensuring that the placement of equipment, cooling units and power distribution branches in the facility allow the data center resource requirements, such as power and cooling requirements, to be met, and calculating for each electronic enclosure, and/or equipment rack, the remaining data center resource capacity, such as power capacity and cooling capacity, available based on the layout of equipment in the facility.”.  The examiner considers the building module to be the database that includes a job schedule for the computing resources in a data center, since the building module includes routines for designing optimal layout of equipment in a facility, determining data center resource requirements, such as power requirements and cooling requirements, for electronic enclosures and/or equipment racks.  Also, in paragraphs [0119] – [0120] of the Morgan et al. reference equipment that is placed in the data center is modeled, where there is a determination if the equipment meets the requirements of the data centers owned by a customer or specific subsets of a group.  The examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the equipment that is being modeled is equipment of the data center that is in a certain location of the data center.  Further, the data equipment is placed into groups, where based on the requirements for that group, determines whether the equipment is approved to be within a certain group.  The examiner considers the equipment of the data center being in a certain group as 

4.    Examiner Response:
The Applicant’s arguments on pages 17-22 with respect to the limitation of claims 1, 8 and 14 that states “and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center region” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024) in view of Rasmussen et al. (U.S. PGPub . 

With respect to claim 1, Rasmussen et al. discloses “A method implemented in a computer infrastructure” as [Rasmussen et al. (paragraph [0103], paragraph [0111])];
“performing a thermal analysis of a data center” as [Rasmussen et al. (paragraph [0070])] Examiner's interpretation: The Examiner notes the phrase "thermal analysis" is not defined within the claims.  The Examiner considers the thermal analysis to be the analysis of adequate cooling at each rack and/or individual pieces of the equipment, since a thermal analysis tool can determine whether regions of the data center are very hot or very cool, see paragraph [0027] of the specification;
“overlaying the thermal analysis on a map of the data center to provide an overlaid thermal analysis” as [Rasmussen et al. (paragraph [0014], paragraph [0054])] Examiner's interpretation: The Examiner considers the room model to be the map of the data center, since the room model is the data center, where information about the power, cooling consumption and capacity of each rack is included in an informational block;
“receiving a user selection of at least one modeled partition location based on the overlaid thermal analysis” as [Rasmussen et al. (paragraph [0014], paragraph [0064])] Examiner's interpretation: A user designates one or more desired locations in a data center for the installation of new equipment. By there being a floor plan model that indicates the location of each of the number of equipment enclosures, and a user designating the pieces of equipment to a 
“and dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region.” as [Rasmussen et al. (paragraph [0048], paragraph [0054])] Examiner's interpretation: By having a room model, which is essentially a model of the data center that models the different locations of the data center and the equipment in the data center, demonstrates that a partition has been modeled, since different locations (regions) of the data center have been modeled;
While Rasmussen et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al. does not explicitly disclose “dynamically changing a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hotspots within the data center; a horizontal modeled partition and a vertical modeled partition which respectively horizontally and vertically enclose the computing resources from a remaining portion of the data center such that heat emanating from the computing resources is shielded from the remaining portion of the data center by the horizontal modeled partition and the vertical modeled partition; determining environmental requirements of equipment within the modeled data center region which is enclosed horizontally and vertically by the horizontal modeled partition and the vertical modeled partition to model settings for a heating, ventilation and air conditioning (HVAC) system;
Examiner’s interpretation: Modeling the effect of a physical partition being placed within a data center to shield computer resources, is the same as modeling a partition that is at location within the data center, since this partition is be modeled as having an effect as a physical partition, since a simulation is taking place.  Also, the Examiner considers the changing of the layout of the equipment in the data center to be changing the airflow due to the modeled partition of each of the at least one modeled partition, since the layout of the data center is being changed based on whether the design is providing adequate cooling for the racks and the equipment installed in the racks;
“a horizontal modeled partition and a vertical modeled partition which respectively horizontally and vertically enclose the computing resources from a remaining portion of the data center such that heat emanating from the computing resources is shielded from the remaining portion of the data center by the horizontal modeled partition and the vertical modeled partition” as [Rasmussen et al. ‘414 (paragraph [0153] –[0154])] Examiner’s interpretation: The Examiner considers the horizontal and vertical airflow components to be the horizontal and vertical modeled partitions, since these components are used to obtain an airflow solution for the airflow pattern; 
“determining environmental requirements of equipment within the modeled data center region which is enclosed horizontally and vertically by the horizontal modeled partition and the vertical modeled partition to model settings for a heating, ventilation and air conditioning Examiner’s interpretation: The rack cooling performance is analyzed based on the geometric symmetry of the cluster of racks.  The examiner considers the cooling performance of the racks to be the environmental requirements of equipment, since the floor plan model includes a floor plan that indicates the location of the equipment enclosures and the indication of the cooling of the equipment; 
Rasmussen et al. and Rasmussen et al. ‘414 are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. by incorporating dynamically changing a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hotspots within the data center; a horizontal modeled partition and a vertical modeled partition which respectively horizontally and vertically enclose the computing resources from a remaining portion of the data center such that heat emanating from the computing resources is shielded from the remaining portion of the data center by the horizontal modeled partition and the vertical modeled partition; determining environmental requirements of equipment within the modeled data center region which is enclosed horizontally and vertically by the horizontal modeled partition and the vertical modeled partition to model settings for a heating, ventilation and air conditioning (HVAC) system as taught by Rasmussen et al. ‘414 for the purpose of determining the cooling and power requirements of a data center.

While the combination of Rasmussen et al. and Rasmussen et al. ‘414 teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region, Rasmussen et al. and Rasmussen et al. ‘414 do not explicitly disclose “determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition”
Gao et al. discloses “determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition” as [Gao et al. (paragraph [0022])];
Rasmussen et al. Rasmussen et al. ‘414 and Gao et al. are analogous art because they are from the same field endeavor of analyzing the location of the components within a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. and Rasmussen et al. ‘414 by incorporating determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition as taught by Gao et al. for the purpose of establishing acceptable commitments of a configured data center to tasks assigned.
The motivation for doing so would have been because Gao et al. teaches that by managing a capacity utilization estimate of a data center logical model, the ability to know the 
While the combination of Rasmussen et al., Rasmussen et al. ‘414 and Gao et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al., Rasmussen et al. ‘414 and Gao et al. do not explicitly disclose “accessing a job schedule in a database for the computing resources in the data center region, generating multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule, determining which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule”
Morgan et al. discloses “accessing a job schedule in a database for the computing resources in the data center region” as [Morgan et al. (paragraph [0101], Fig. 3)] Examiner’s interpretation: The examiner considers the building module to be the database that includes a job schedule for the computing resources in a data center, since the building module includes routines for designing optimal layout of equipment in a facility, determining data center resource requirements, such as power requirements and cooling requirements, for electronic enclosures and/or equipment racks;
“generating multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation: The examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the 
“determining which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation:  The examiner considers the equipment of the data center being in a certain group as being the determination of which model of the multiple models to implement for placement of the partition;
Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. are analogous art because they are from the same field endeavor of analyzing the location of the components of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414 and Gao et al. by incorporating accessing a job schedule in a database for the computing resources in the data center region, generating multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule, determining which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule as taught by Morgan et al. for 
The motivation for doing so would have been because Morgan et al. teaches that by determining available power and cooling at specific areas and enclosures in a data center, the ability to determine the location of new equipment within the data center can be accomplished (Morgan et al. (paragraph [0013]).
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. teaches accessing a job schedule in a database for the computing resources in the data center region, Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. do not explicitly disclose “and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center region.”
Bash et al. discloses “and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center region.” as [Bash et al. (Pg. 4, right col., 4th paragraph, “In practical implementations, etc.”)];
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Bash et al. are analogous art because they are from the same field endeavor of analyzing the location of the components of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. by incorporating and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center region as taught by Bash et al. for the purpose of analyzing thermally isolated portions of a data center.


With respect to claim 4, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Bash et al. discloses the method of claim 1 above, and Rasmussen et al. further discloses "wherein the modeled partition comprises at least one of a modeled wall partition, a modeled ceiling partition and a modeled floor partition composed of a thermally insulative material." as [Rasmussen et al. (paragraph [0014], paragraph [0051])] Examiner's interpretation: The Examiner notes that the phrase “thermally insulative material” is not defined within the claims.  The Examiner considers the thermally insulative material to be the perforated floor tiles, since the materials of the partition should be selected to provide a thermal insulation properties to the partition, where the partition comprises a plurality of thermal tiles that reflect and/or absorb heat, see paragraph [0036 of the specification.  Also, by there being a floor model of the data center and perforated floor tiles that determine the available cooling air of a rack, demonstrates that a partition has been modeled, since the floor model is a representation of the layout of the data center;
“and wherein the dynamic model further comprises modeling a number of diffusers, a placement of the diffusers, and a degree of opening of the diffusers.” as [Rasmussen et al. (paragraph [0036], paragraph [0098])] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;
With respect to claim 5, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Bash et al. discloses the method of claim 4 above, and Rasmussen et al. further discloses "wherein the modeled data center region segregates at least one of: a hotter area of the data center from a cooler area of the data center" as [Rasmussen et al. (paragraph [0036], Figs. 1 and 2 items 110A, 110B, 110C, 112A, 112B, and 112C)];
"and an area of the data center where a job is scheduled from an area of the data center not being utilized."

6.	Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), Rasmussen et al. (U.S. PGPub 2007/0038414), Gao et al. (U.S. PGPub 2006/0250970), Morgan et al. (U.S. PGPub 2009/0138313), online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-Efficient Locations in the Data Center, written by Bash et al. in view of Morales (U.S. Patent (9,426,903).

With respect to claim 2, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Bash et al. discloses the method of claim 1 above, and Rasmussen et al. further discloses “wherein the dynamically modeling the HVAC system parameter comprises: determining the desired temperature of the modeled data center region" as [Rasmussen et al. (paragraph [0051])] Examiner's interpretation: By the measured airflow through the floor tile being compared to the calculated airflow of the floor tile, demonstrates that a desired temperature for a region in the data center is determined, since if there is a difference in 
"and modeling at least one HVAC parameter so that cooling provided by the HVAC system for the volume counteracts heat generated by computing resources in the modeled data center region and maintains the modeled data center region at the desired temperature." as [Rasmussen et al. (paragraph [0051], paragraph [0052])] Examiner's interpretation: The airflow for a floor tile after equipment has been installed is measured. This demonstrates that a parameter is being measured, since the equipment that is in a new location of the data center is being modeled and the cooling and heating of that equipment has to be measured. Also, by modeling the equipment of the data center, the heating and cooling analysis goes into how the equipment is going to be able to function;
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Bash et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Bash et al. do not explicitly disclose “and wherein the modeled partition comprises flexible materials.”
Morales discloses “and wherein the modeled partition comprises flexible materials” as [Morales (Col. 6 lines 41-44, “Figs 2A, 2B and 2C illustrates one embodiment, etc.”, Col. 6 lines 59-64, “Flexible portion 182 may be made of a flexible material, etc.”)];
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al. and Morales are analogous art because they are from the same field endeavor of monitoring a data center.

The motivation for doing so would have been because Morales teaches that by having stacks that directs the cooling air from a rack mounted computer system to the openings in the ceiling, the ability to keep the cooling air carrying waste heat from the racking system segregated from the room ambient air in the computer room can be accomplished (Morales (Col. 1 line 41 – Col. 2 lines 1-9, “In many computer rooms, cooling air carrying, etc.”). 

With respect to claim 3, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al. and Morales discloses the method of claim 2 above, and Rasmussen et al. further discloses “wherein the at least one HVAC system parameter comprises: the number of air conditioning units; 
the amount of air conditioning tonnage; 
a partition material R value; 
a ceiling tile R value; 
a floor R value;
the HVAC air flow rate; 
the HVAC air flow temperature; 
“a number of diffusers” as [Rasmussen et al. (paragraph [0036], Fig. 1 item 114)] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, 
a degree of opening of the diffusers; 
a placement of the diffusers; 
and a diffuser orientation.

7.	Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), Rasmussen et al. (U.S. PGPub 2007/0038414), Gao et al. (U.S. PGPub 2006/0250970), Morgan et al. (U.S. PGPub 2009/0138313), online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-Efficient Locations in the Data Center, written by Bash et al. in view of Chardon et al. (U.S. PGPub 2008/0269932).

With respect to claim 6, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al. and Bash et al. discloses the method of claim 1 above, and Rasmussen et al. further discloses "and at least one of: wherein the performing the thermal analysis comprises: "determining average temperatures for regions of the data center based on the real- time temperature readings" as [Rasmussen et al. (paragraph [0051])] Examiner's interpretation: The Examiner considers the calculated and actual airflows that are compared, to be the average temperature of a region, since the calculated and actual airflows that are compared are fit within a certain threshold;
"determining air flow paths in the data center."

Chardon et al. further discloses “receiving real-time temperature readings from at least one environmental sensor in the data center” as [Chardon et al. (paragraph [0017] – [0018])];
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al. and Chardon et al. are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al. and Morgan et al. by incorporating receiving real-time temperature readings from at least one environmental sensor in the data center as taught by Chardon et al. for the purpose of visualizing data of a data center.
The motivation for doing so would have been because Chardon et al. teaches that by using 3D color visualization to display the differences and changes in the monitored parameters of a data center, the ability to monitor a large number of parameters can be accomplished (Chardon et al. (paragraph [0002], paragraph [0015]). 

8.	Claims 7 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), Rasmussen et al. (U.S. PGPub 2007/0038414), Gao et al. (U.S. PGPub 2006/0250970), Morgan et al. (U.S. PGPub .

With respect to claim 7, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al. and Chardon et al. discloses the method of claim 1 above.
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al. and Chardon et al. teaches changing the layout of the data center Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al. and Chardon et al. do not explicitly disclose “wherein the map of the data center comprises at least one of: a physical layout of the computing resources of the data center; "an indication of a portion of the computing resources that is to be maintained in a cool environment and an indication of a portion of the computing resources that is to operate in higher temperature environments; a real-time indication of the computing resources that are currently operating.”
Chiang et al. discloses “wherein the map of the data center comprises at least one of:
a physical layout of the computing resources of the data center;
"an indication of a portion of the computing resources that is to be maintained in a cool environment and an indication of a portion of the computing resources that is to operate in higher temperature environments" as [(Pg. 545, right column, sec. 3 part A Finite State Automata of a HVAC system, 1st -2nd paragraph, "The schematic layout of a HVAC, etc.", Figs. 2 and 3, Pg. 546, right column, sec. 4 part A Supervisory Controller Design, 1st - 2nd paragraph, "The Examiner's interpretation: By there being a heating and cooling subsystem and each subsystem has selected states that are for components in a certain subsystem, demonstrates that there is an indication that a portion of the resources should be in a cooling and higher temperature environment.
“a real-time indication of the computing resources that are currently operating.”
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al., Chardon et al. and Chiang et al. are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al. and Chardon et al. by incorporating an indication of a portion of the computing resources that is to be maintained in a cool environment and an indication of a portion of the computing resources that is to operate in higher temperature environments as taught by Chiang et al. for the purpose of modeling a HVAC system and designing a nonlinear controller for the heating and cooling subsystems within the HVAC system. 
The motivation for doing so would have been because Chiang teaches that by designing a nonlinear controller in the heating and cooling subsystems, the event sequence can control the on/off event sequence of the system (Chiang et al. (Pg. 544, bottom of left column, “In this work we design a satisfactory, etc.”).

With respect to claim 15, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al., Chardon et al. and Chiang et al. discloses the method of claim 7 above, and Rasmussen et al. ‘414 further discloses “wherein the modeled partition of Examiner’s interpretation: The Examiner considers the cooling analysis that determines whether the racks and the equipment installed within the racks have adequate cooling as being the modeled partition concentrating the cooling capacity and airflow to an area, since if one or more of the devices and/or racks are not receiving adequate cooling, the layout of the data center is changed;

With respect to claim 16, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al., Chardon et al. and Chiang et al. discloses the method of claim 15 above, and Rasmussen et al. ‘414 further discloses “wherein areas of the data center not being utilized are closed off.” as [Rasmussen et al. ‘414 (paragraph [0148], paragraph [0153])] Examiner’s interpretation: The Examiner considers the rack being “off” as being the area of the data center being closed off, since the airflow is not flowing through the racks.

9.	Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), in view of online reference Data Center Floor Plans, written by PTS Data Center Solutions in further view of Morgan et al. (U.S. PGPub 2009/0138313) in further view of online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-Efficient Locations in the Data Center, written by Bash et al. in further view of Bash et al. (U.S. Patent 7,676,280).

With respect to claim 8, Rasmussen et al. discloses "A system" as [Rasmussen et al. (Abstract, paragraph [0012])];
"a thermal analysis tool configured to perform a thermal analysis of a data center" as [Rasmussen et al. (paragraph [0072])] Examiner's interpretation: There are turbulence models that initialize the analysis with the data obtained from prior similar solutions. This demonstrates that there is a modeling tool that performs the thermal analysis of the data center, since the turbulence models are the techniques that are used to analyze the data center;
“wherein at least the thermal analysis tool is implemented on a computer infrastructure” as [Rasmussen et al. (paragraph [0104])];
While Rasmussen et al. teaches overlaying a thermal analysis on a map of the data center, Rasmussen et al. does not explicitly disclose “a mapping tool configured to overlay the thermal analysis over a a plurality of maps of the data center including a floor plan map of the data center and an elevation map of the data center to provide an overlaid thermal analysis so that cooler or hotter regions of the data center may be identified relative to a vertical axis of the data center”
PTS discloses “a mapping tool configured to overlay the thermal analysis over a  plurality of maps of the data center including a floor plan map of the data center and an elevation map of the data center to provide an overlaid thermal analysis so that cooler or hotter regions of the data center may be identified relative to a vertical axis of the data center” as [PTS, (Pg. 1, 1st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.”, Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)] Examiner’s interpretation: The examiner considers the top view and the elevation view to be the maps of the data center, since they give a different layouts of the data center;

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. by incorporating a mapping tool configured to overlay the thermal analysis over a plurality of maps of the data center including a floor plan map of the data center and an elevation map of the data center to provide an overlaid thermal analysis so that cooler or hotter regions of the data center may be identified relative to a vertical axis of the data center as taught by PTS for the purpose of designing an effective floor plan for a data center.
The motivation for doing so would have been because PTS teaches that by designing an effective floor plan for a data center, the ability to optimize the airflow and cooling of the data center without affecting the work flow and required service area can be accomplished (PTS (Pg. 1, Data Center Floor Plans, 1st paragraph, “Effective data center floor plans, etc.”).
While the combination of Rasmussen et al. and PTS teaches a mapping tool configured to overlay the thermal analysis over a plurality of maps of the data center including a floor plan map of the data center, Rasmussen et al. and PTS do not explicitly disclose “access a job schedule in a database for the computing resources in the data center region, generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule, determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule”
Examiner’s interpretation: The examiner considers the building module to be the database that includes a job schedule for the computing resources in a data center, since the building module includes routines for designing optimal layout of equipment in a facility, determining data center resource requirements, such as power requirements and cooling requirements, for electronic enclosures and/or equipment racks;
“generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation: The examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the equipment that is being modeled is equipment of the data center that is in a certain location of the data center.  Also, the examiner considers the determination as to whether the equipment meets the requirements of the data centers owned by a customer or specific subsets of a group, as being the job scheduling, since certain equipment of the data center will be placed in the data center of a specific subset where there will be specific heating and cooling requirements; 
“determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation:  The examiner considers the equipment of the data center being in a certain group as being the determination of which model of the multiple models to implement for placement of the partition;

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. and PTS by incorporating access a job schedule in a database for the computing resources in the data center region, generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule, determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule as taught by Morgan et al. for the purpose of determining available power and cooling at specific areas and enclosures in a data center.
The motivation for doing so would have been because Morgan et al. teaches that by determining available power and cooling at specific areas and enclosures in a data center, the ability to determine the location of new equipment within the data center can be accomplished (Morgan et al. (paragraph [0013]).
While the combination of Rasmussen et al., PTS and Morgan et al. teaches accessing a job schedule in a database for the computing resources in the data center region, Rasmussen et al., PTS and Morgan et al. do not explicitly disclose “and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center.”
th paragraph, “In practical implementations, etc.”)];
Rasmussen et al., PTS, Morgan et al. and Bash et al. are analogous art because they are from the same field endeavor of analyzing the location of the components of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Rasmussen et al., PTS and Morgan et al. by incorporating and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center as taught by Bash et al. for the purpose of analyzing thermally isolated portions of a data center.
The motivation for doing so would have been because Bash et al. teaches that by thermally isolated portions of a data center, the ability to determine potential savings in power can be accomplished (Bash et al. (Abstract, Pg. 8, sec. 6 Conclusion).
While the combination of Rasmussen et al., PTS, Morgan et al. and Bash et al. teaches accessing a job schedule in a database for the computing resources in the data center region, Rasmussen et al., PTS, Morgan et al. and Bash et al. do not explicitly disclose “and the data center comprises a plurality of environmental sensors to determine an average temperature in the data center region.”
Bash et al. ‘280 discloses “and the data center comprises a plurality of environmental sensors to determine an average temperature in the data center.” as [Bash et al. (Col. 9 lines 52-58, “In addition, during the time period step, etc.”)];

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., PTS, Morgan et al. and Bash et al. by incorporating and the data center comprises a plurality of environmental sensors to determine an average temperature in the data center as taught by Bash et al. for the purpose of managing the environment of a data center.
The motivation for doing so would have been because Bash et al. teaches that by managing the environment of a data center, the ability to control the scheme design to enable efficient energy utilization by the data center can be accomplished (Bash et al. (Col. 2 lines 62-67, “Described herein are systems and methods for an, etc.”, Col. 3 lines 3-8, “In one embodiment, the actuators may be controlled, etc.”).

10.	Claims 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), online reference Data Center Floor Plans, written by PTS Data Center Solutions, Morgan et al. (U.S. PGPub 2009/0138313), online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-Efficient Locations in the Data Center, written by Bash et al., Chardon et al. (U.S. PGPub 2008/0269932), Bash et al. (U.S. Patent 7,676,280) in view of Morales (U.S. Patent (9,426,903).

With respect to claim 9, the combination of Rasmussen et al., PTS, Morgan et al., Bash et al. and Bash et al. ‘280 discloses the method of claim 8 above, and Rasmussen et al. further Examiner’s interpretation: The parameters for the power and the cooling are measured.  The cooling and power parameters are used to determine the cooling and power analysis of the HVAC system, which is being modeled.  Also, the power consumed by computing type devices is converted to heat, such that the required cooling for a rack can be assumed to be equal to the power consumption of the rack;
“wherein the partition and HVAC modeling tool is further configured to model an HVAC system based on the overlaid thermal analysis to provide a desired temperature in the modeled data center region.” as [Rasmussen et al. (paragraph [0051] – [0052], paragraph [0054], paragraph [0057])] Examiner’s interpretation: As stated above in the 112 rejection, it is unclear how the dynamic modeling from the previous limitation and the modeling by the partition and HVAC modeling tool are different, since they both provide the same result of having a desired temperature in the modeled data center and the first limitation doesn’t state what is dynamically modeling the HVAC system.  The Examiner considers the system to model the HVAC system, since the both the partition and HVAC modeling tool are within the system.  The interpretation for this limitation is the same as the first limitation of the claim; 
While the combination of Rasmussen et al., PTS, Morgan et al., Bash et al. and Bash et al. ‘280 teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al., PTS, Morgan et al., Bash et al. and Bash et 
Morales discloses “and wherein the modeled partition comprises flexible materials” as [Morales (Col. 6 lines 41-44, “Figs 2A, 2B and 2C illustrates one embodiment, etc.”, Col. 6 lines 59-64, “Flexible portion 182 may be made of a flexible material, etc.”)];
Rasmussen et al., PTS, Morgan et al., Bash et al., Bash et al. ‘280 and Morales are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., PTS, Morgan et al., Bash et al. and Bash et al. ‘280 by incorporating and wherein the modeled partition comprises flexible materials as taught by Morales for the purpose of cooling computers in a data center.
The motivation for doing so would have been because Morales teaches that by having stacks that directs the cooling air from a rack mounted computer system to the openings in the ceiling, the ability to keep the cooling air carrying waste heat from the racking system segregated from the room ambient air in the computer room can be accomplished (Morales (Col. 1 line 41 – Col. 2 lines 1-9, “In many computer rooms, cooling air carrying, etc.”). 

With respect to claim 10, the combination of Rasmussen et al., PTS, Morgan et al., Bash et al., Bash et al. ‘280 and Morales discloses the method of claim 9 above, and Rasmussen et al. further discloses “wherein the modeling the HVAC system comprises modeling at least one HVAC system parameter.” as [Rasmussen et al. (paragraph [0014], paragraph [0051], paragraph [0052])] Examiner's interpretation:  Modeling the floor plan that indicates the location of each of the number of equipment enclosures and an indication of the remaining cooling capacity is 
“and wherein the dynamic model further comprises modeling a number of diffusers, a placement of the diffusers, and a degree of opening of the diffusers.” as [Rasmussen et al. (paragraph [0036], paragraph [0098])] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;

With respect to claim 11, the combination of Rasmussen et al., PTS, Morgan et al., Bash et al., Bash et al. ‘280 and Morales discloses the method of claim 10 above, and Rasmussen et al. further discloses Rasmussen et al. further discloses “wherein the at least one HVAC system parameter comprises: a number of air conditioning units; 
an amount of air conditioning tonnage; 
a partition material R value; 
a ceiling tile R value; 
a floor R value;
a HVAC air flow rate; 
a HVAC air flow temperature; 
“a number of diffusers” as [Rasmussen et al. (paragraph [0036], Fig. 1 item 114)] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, 
a degree of opening of the diffusers; 
a placement of the diffusers; 
and a diffuser orientation.

With respect to claim 12, the combination of Rasmussen et al., PTS, Morgan et al., Bash et al., Bash et al. ‘280 and Morales discloses the method of claim 11 above, and Rasmussen et al. further discloses “determine the desired temperature of the modeled data center region” as [Rasmussen et al. (paragraph [0051])] Examiner's interpretation: By the measured airflow through the floor tile being compared to the calculated airflow of the floor tile, demonstrates that a desired temperature for a region in the data center is determined, since if there is a difference in both of the values of the airflows by more than a predetermined threshold an indication or warning is given;
“and model at least one HYAC system parameter so that cooling provided by the HVAC system for the volume of the modeled data center region counteracts heat generated by the computing resources in the modeled data center region and maintains the modeled data center region at the desired temperature” as [Rasmussen et al. (paragraph [0051], paragraph [0052])] Examiner's interpretation: The airflow for a floor tile after equipment has been installed is measured. This demonstrates that a parameter is being measured, since the equipment that is in a new location of the data center is being modeled and the cooling and heating of that equipment has to be measured. Also, by modeling the equipment of the data center, the heating and cooling analysis goes into how the equipment is going to be able to function.
With respect to claim 13, the combination of Rasmussen et al., PTS, Morgan et al., Bash et al., Bash et al. ‘280 and Morales discloses the method of claim 12 above, and Rasmussen et al. further discloses “wherein the modeled data center region segregates at least one of: a hotter area of the data center from a cooler area of the data center” as [Rasmussen et al. (paragraph [0036], Figs. 1 and 2 items 110A, 110B, 110C, 112A, 112B, and 112C)];
“and an area of the data center where a job is scheduled from an area of the data center not being utilized.”

11.	Claims 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024) in view of online reference Data Center Floor Plans, written by PTS Data Center Solutions in further view of Morgan et al. (U.S. PGPub 2009/0138313) in further view of online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-Efficient Locations in the Data Center, written by Bash et al.

With respect to claim 14, Rasmussen et al. discloses “A method” as [Rasmussen et al. (paragraph [0103], paragraph [0111])];
“providing a computer infrastructure operable to: perform a thermal analysis of a data center to identify cooler regions of the data center and hotter regions of the data center” as [Rasmussen et al. (paragraph [0070])] Examiner's interpretation: The Examiner considers the thermal analysis to be the analysis of adequate cooling at each rack and/or individual pieces of the equipment, since a thermal analysis tool can determine whether regions of the data center are very hot or very cool, see paragraph [0027] of the specification;
Examiner’s interpretation: The Examiner considers the determination of the layout of the equipment and the power and cooling requirements of the equipment as being the thermal analysis overlaid on an elevation plan, since there is a standard alternating hot aisle/cold aisle layout that must be specified as well as the total room cooling capacity must exceed the total room cooling load;
“modeling at least one vertical or at least one horizontal partition at the location of the at least one vertical or the at least one horizontal partition to display airflow patterns relative to the vertical axis of the data center.” as [Rasmussen et al. (paragraph [0036], paragraph [0045] – [0046], paragraph [0048], Figs. 2 and 8)] Examiner’s interpretation: The room model models the equipment of the facility (data center), which demonstrates that a vertical horizontal partition is modeled, since the equipment of facility is placed vertically as shown in Figs. 2 and 8;
While Rasmussen et al. teaches overlaying a thermal analysis on a map of the data center, Rasmussen et al. does not explicitly disclose “overlay the thermal analysis on a map maps of the data center to provide an overlaid thermal analysis which correlates the cooler regions of the data center and the hotter regions of the data center with computing resources of the data center so that cooler and hotter regions of the data center may be identified relative to a vertical axis of the data center; the partition includes a plurality of modeled partitions including a dropped ceiling partition and a raised floor partition; and the maps of the data center comprise a floor plan view which includes a physical layout of the computing resources in the data center to determine regions of the data center that will need a physical partition”
st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.”, Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)] Examiner’s interpretation: The examiner considers the top view and the elevation view to be the maps of the data center, since they give a different layouts of the data center;
“the partition includes a plurality of modeled partitions including a dropped ceiling partition and a raised floor partition” as [PTS, (Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)];
“the maps of the data center comprise a floor plan view which includes a physical layout of the computing resources in the data center to determine regions of the data center that will need a physical partition.” as [PTS, (Pg. 1, 1st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.”, Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)] Examiner’s interpretation: The examiner considers the top view and the elevation view to be the maps of the data center, since they give a different layouts of the data center;
Rasmussen et al. and PTS are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. by incorporating overlay the 
The motivation for doing so would have been because PTS teaches that by designing an effective floor plan for a data center, the ability to optimize the airflow and cooling of the data center without affecting the work flow and required service area can be accomplished (PTS (Pg. 1, Data Center Floor Plans, 1st paragraph, “Effective data center floor plans, etc.”).
While the combination of Rasmussen et al. and PTS teaches performing a thermal analysis of a data center to identify cooler regions of the data center and hotter regions of the data center, Rasmussen et al. and PTS do not explicitly disclose “access a job schedule in a database for the computing resources in the data center region, generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule, determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule”
Morgan et al. discloses “access a job schedule in a database for the computing resources in the data center region” as [Morgan et al. (paragraph [0101], Fig. 3)] Examiner’s interpretation: The examiner considers the building module to be the database that includes a job schedule for the computing resources in a data center, since the building module includes routines for designing optimal layout of equipment in a facility, determining data center resource requirements, such as power requirements and cooling requirements, for electronic enclosures and/or equipment racks;
“generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation: The examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the equipment that is being modeled is equipment of the data center that is in a certain location of the data center.  Also, the examiner considers the determination as to whether the equipment meets the requirements of the data centers owned by a customer or specific subsets of a group, as being the job scheduling, since certain equipment of the data center will be placed in the data center of a specific subset where there will be specific heating and cooling requirements; 
“determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation:  The examiner considers the equipment of the data center being in a certain group as being the determination of which model of the multiple models to implement for placement of the partition;
Rasmussen et al., PTS and Morgan et al. are analogous art because they are from the same field endeavor of analyzing the location of the components of a data center.

The motivation for doing so would have been because Morgan et al. teaches that by determining available power and cooling at specific areas and enclosures in a data center, the ability to determine the location of new equipment within the data center can be accomplished (Morgan et al. (paragraph [0013]).
While the combination of Rasmussen et al., PTS and Morgan et al. teaches accessing a job schedule in a database for the computing resources in the data center region, Rasmussen et al., PTS and Morgan et al. do not explicitly disclose “and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center.”
Bash et al. discloses “and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center.” as [Bash et al. (Pg. 4, right col., 4th paragraph, “In practical implementations, etc.”)];

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Rasmussen et al., PTS and Morgan et al. by incorporating and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center as taught by Bash et al. for the purpose of analyzing thermally isolated portions of a data center.
The motivation for doing so would have been because Bash et al. teaches that by thermally isolated portions of a data center, the ability to determine potential savings in power can be accomplished (Bash et al. (Abstract, Pg. 8, sec. 6 Conclusion).

12.	Claims 17-20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), Rasmussen et al. (U.S. PGPub 2007/0038414), Gao et al. (U.S. PGPub 2006/0250970), Morgan et al. (U.S. PGPub 2009/0138313), online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-Efficient Locations in the Data Center, written by Bash et al., Chardon et al. (U.S. PGPub 2008/0269932), online reference Integration of Supervisory and Nonlinear Control for a Heating, Ventilating, and Air Conditioning System, written by Chiang et al. (from IDS dated 1/6/16) in view of Sharma (U.S. PGPub 2003/0200050).

With respect to claim 17, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al., Chardon et al. and Chiang et al. discloses the method of claim 16 above.

Sharma discloses “wherein cooler air is circulated between the data center hot spots.” as [Sharma (paragraph [0027])];
Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al., Chardon et al., Chiang et al. and Sharma are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al., Chardon et al. and Chiang et al. by incorporating wherein cooler air is circulated between the data center hot spots as taught by Sharma for the purpose of controlling atmospheric conditions within a building.
The motivation for doing so would have been because Sharma teaches that by supplying a conditioned fluid inside a building and sensing one or more atmospheric parameters in various locations inside the building, the ability to adjust the temperature distribution within a data center can be accomplished (Sharma [0006] – [0007]).

With respect to claim 18, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al., Chardon et al., Chiang et al. and Sharma discloses the method of claim 17 above, and Sharma further discloses “wherein the circulating the cooler air Examiner’s interpretation: The Examiner considers the increase in fluid for locations of the data center where there are pattern differentials outside of a predetermined acceptable range as being reducing the strain on a HVAC system, since if the pattern differentials are within a predetermined acceptable range, the cooling fluid is not increased;

With respect to claim 19, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al., Chardon et al., Chiang et al. and Sharma discloses the method of claim 17 above, and Rasmussen et al. ‘414 further discloses “wherein the partition is not placed within the data center until a modeling of its placement and an effect of its placement is performed.” as [Rasmussen et al. ‘414 (paragraph [0070] – [0071], paragraph [0074], Fig. 4)];

With respect to claim 20, the combination of Rasmussen et al., Rasmussen et al. ‘414, Gao et al., Morgan et al., Bash et al., Chardon et al., Chiang et al. and Sharma discloses the method of claim 17 above, and Rasmussen et al. ‘414 further discloses “wherein the shielding the computing resources from hotspots within the data center comprises semi-enclosing the computing resources with the partitions.” as [Rasmussen et al. ‘414 (paragraph [0071], Fig. 4)] Examiner’s interpretation: The Examiner considers the changing of the layout of the data center to be the semi-enclosing of the computing resources with the partitions, since the changing of the layout results in there being adequate cooling for the devices and/or racks and the semi0enclosing of the computing resources with the partitions is to improve the temperatures in the data center, see paragraph [0032] of the specification.

“wherein the modeled partition includes a plurality of modeled partitions including modeled partitions arranged at some angle between a horizontal axis and a vertical axis with respect to one another.” as [Rasmussen et al. (paragraph [0036], paragraph [0045] – [0046], paragraph [0048], Figs. 2 and 8)] Examiner’s interpretation: The examiner notes that the phrase “some angle” is not defined within the claims.  The equipment of the facility (data center) is modeled by a room model.  By modeling the data center and having equipment of the data center placed within different locations of the data that are vertical and horizontal, demonstrates they are arranged at some angel between the horizontal and vertical axis;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128